DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 05/11/2021, 07/09/2021, 08/13/2021, 11/11/2021, 12/15/2021, 02/15/2022, 03/24/2022 and 04/14/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7, 10 and 18 of copending Application No. 17/077259 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the both are claiming similar claim limitation.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2020/0161728 to Wang in view of US Patent Application Publication 2019/0157636 to Miler et al.
With respect to claim 1, Wang teaches a battery pack comprising: 
a longitudinal beam 400 characterized by a first longitudinal surface and a second longitudinal surface opposite the first longitudinal surface; 
a first side beam 115;
a second side beam125;
a plurality of battery cells 210 comprising: 
a first set of battery cells 210 disposed between the first side beam 115 and the first longitudinal surface of the longitudinal beam 400, and 
a second set of battery cells 210 disposed between the second side beam 125 and the second longitudinal surface of the longitudinal beam 400 (Wang: Sections [0034]-[0036], [0049]-[0052] and [0056]-[0059]; Figs. 1-7).

Wang does not teach the battery pack, wherein the first side beam defines a first plenum structure; and wherein the second side beam defines a second plenum structure.
However, Miler et al. teach the battery pack, wherein a plate structure 114 (a side beam) adjacent the cell block 150 (the first battery cell) and the cell block 152 (the second battery cell defines chambers 158 and 160 (a first plenum and a second plenum), wherein the chamber 158 (the first plenum) is aligned with the vent 152 of the cell block 150 (the first battery cell), and wherein the chamber 160 (the second plenum) is aligned with the vent 154 of the cell block 512 (the second battery cell) (Miler et al.: Section [0049]; Fig. 1C). It would have been obvious as of the effective filing dated of the claimed invention to have both the chambers 158 and 160 (the first plenum and the second plenum) form on the first side beam and the second side beam, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Wang with the teaching above from Miler et al. with the motivation of having a means such the vent are operable to open during a thermal runaway event, thereby allowing matter to discharge from their respective cell blocks 102. 

With respect to claim 2, With the teaching from Miler et al., Wang does not teach the battery pack, wherein each of the first plenum structure and the second plenum structure comprise a first plenum and a second plenum vertically offset from one another.
However, it would have been obvious as of the effective filing dated of the claimed invention to have a first plenum and a second plenum vertically offset from one another, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

With respect to claim 3, With the teaching from Miler et al., Wang does not teach, but Miler et al. teach the battery pack, wherein the chamber 158 (the first plenum) is fluidly isolated from the chamber 160 (the second plenum) in each of the first plenum structure and the second plenum structure (Miler et al.: Section [0049]; Fig. 1C).

With respect to claim 4, With the teaching from Miler et al., Wang does not teach, but Miler et al. teach the battery pack, wherein the chamber 158 (the first plenum) and the chamber 160 (the second plenum) of each of the first plenum structure and the second plenum structure extend along longitudinal length of the battery pack (Miler et al.: Section [0049]; Fig. 1C).

With respect to claim 5, With the teaching from Miler et al., Wang does not teach, but Miler et al. teach the battery pack, wherein each cell block 150 (each battery cell) of the first set of cell blocks 150 (battery cells) comprises a vent 162 in a surface of the cell block 150 (the battery cell) facing the chamber 158 (the first side beam), and wherein each cell block 152 (each battery cell) of the second set of cell blocks 152 (battery cells) comprises a vent 164 in a surface of the battery cell facing the chamber 160 (the second side beam), which is a duplication on the other side (Miler et al.: Section [0049]; Fig. 1C).

With respect to claim 6, With the teaching from Miler et al., Wang does not teach, but Miler et al. teach the battery pack, wherein the vent 162 or 164 of each cell block 150 (each battery cell) is fluidly coupled with the chamber 158 (the first plenum) or the chamber 160 (the second plenum) of the first plenum structure or the second plenum structure (Miler et al.: Section [0049]; Fig. 1C).

With respect to claim 7, With the teaching from Miler et al., Wang does not teach, but Miler et al. teach the battery pack, wherein adjacent cell block 150 and 152 (battery cells) are positioned within the battery pack so that the vent 162 of a first of the adjacent cell block 150 (battery cells) is fluidly coupled with the chamber 158 (the first plenum) and the vent 164 of a second of the adjacent cell block 152 (battery cells) is fluidly coupled with the chamber 160 (the second plenum) (Miler et al.: Section [0049]; Fig. 1C).

With respect to claim 11, Wang teaches a battery pack comprising: 
a longitudinal beam 400 characterized by a first longitudinal surface and a second longitudinal surface opposite the first longitudinal surface; 
a first side beam 115;
a second side beam 125;
a plurality of battery cells 210 comprising: 
a first set of battery cells 210 disposed between the first side beam 115 and the first longitudinal surface of the longitudinal beam 400, and 
a second set of battery cells 210 disposed between the second side beam 125 and the second longitudinal surface of the longitudinal beam 400 (Wang: Sections [0034]-[0036], [0049]-[0052] and [0056]-[0059]; Figs. 1-7).

Wang does not teach the battery pack, wherein the first side beam defines a first plenum and a second plenum within the first side beam; wherein the second side beam defines a first plenum and a second plenum within the second side beam.
However, Miler et al. teach the battery pack, wherein a plate structure 114 (a side beam) adjacent the cell block 150 (the first battery cell) and the cell block 152 (the second battery cell defines chambers 158 and 160 (a first plenum and a second plenum), wherein the chamber 158 (the first plenum) is aligned with the vent 152 of the cell block 150 (the first battery cell), and wherein the chamber 160 (the second plenum) is aligned with the vent 154 of the cell block 512 (the second battery cell) (Miler et al.: Section [0049]; Fig. 1C). It would have been obvious as of the effective filing dated of the claimed invention to have both the chambers 158 and 160 (the first plenum and the second plenum) form on the first side beam 115 and the second side beam 125, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Wang with the teaching above from Miler et al. with the motivation of having a means such the vent are operable to open during a thermal runaway event, thereby allowing matter to discharge from their respective cell blocks 102. 

With respect to claim 12, With the teaching from Miler et al., Wang does not teach, but Miler et al. teach the battery pack, wherein the chambers (the first side beam) comprises a lateral member 154 (a divider) vertically separating and fluidly isolating the chamber 162 (the first plenum) from the chamber 164 (the second plenum) of the chambers (the first side beam), and wherein another chambers (the second side beam) comprises another lateral member 154 (a divider) vertically separating and fluidly isolating another chamber 162 (the first plenum) from another chamber 164 (the second plenum) of the another chambers (the second side beam) (Miler et al.: Section [0049]; Fig. 1C).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Wang with the teaching above from Miler et al. with the motivation of having a means such the vent are operable to open during a thermal runaway event, thereby allowing matter to discharge from their respective cell blocks 102. 

With respect to claim 13, With the teaching from Miler et al., Wang does not teach, but Miler et al. teach the battery pack, wherein each cell block 150 (each battery cell) of the first set of cell blocks 150 (battery cells) comprises a vent 162 in a surface of the cell block 150 (the battery cell) facing the chamber 158 (the first side beam), and wherein each cell block 152 (each battery cell) of the second set of cell blocks 152 (battery cells) comprises a vent 164 in a surface of the battery cell facing the chamber 160 (the second side beam), which is a duplication on the other side (Miler et al.: Section [0049]; Fig. 1C).

With respect to claim 14, With the teaching from Miler et al., Wang does not teach, wherein the battery cells of the first set of battery cells are positioned to alternate vent coupling of consecutive cells between the first plenum and the second plenum of the first side beam, and wherein the battery cells of the second set of battery cells are positioned to alternate vent coupling of consecutive cells between the first plenum and the second plenum of the second side beam.
However, it would have been obvious as of the effective filing dated of the claimed invention to have the battery cells of the first set of battery cells are positioned to alternate vent coupling of consecutive cells between the first plenum and the second plenum of the first side beam, and wherein the battery cells of the second set of battery cells are positioned to alternate vent coupling of consecutive cells between the first plenum and the second plenum of the second side beam, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

Claims 8-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2020/0161728 to Wang in view of US Patent Application Publication 2019/0157636 to Miler et al. in further view of US Patent Application Publication 2013/0236754 to Lim.
With respect to claims 8 and 9, Wang does not specifically teach the battery pack, further comprising: a material disposed between the first set of battery cells and the first side beam; wherein the material defines apertures at a location of each vent of the battery cells.
However, Lim teach a battery module comprising a plurality of battery cells 10, wherein the battery cells 10 comprising vents 13, and an insulating member 130 with openings 131 corresponding to the vents 13, wherein the insulating member 130 is formed between the cover 120 and the vents 13 of the battery cells 10 (Lim: Sections [0023]-[0027]; Figs. 1-3). 
Lim teaches the same material, therefor, lacking of any clear distinction between the claimed material and those disclosed by Lim, it would have expected for the material of Lim to have a thermal conductivity of less than or about 0.5 W/mK as claimed lacking unexpected result showing otherwise.
It would have been obvious as of the effective filing dated of the claimed invention to have modified Wang with the teaching above from Lim with the motivation of having a means such the insulating member 130 can be made of a heat resistant material to prevent a gas leak.

With respect to claim 15, Wang does not specifically teach the battery pack, further comprising: a material disposed between the first set of battery cells and the first side beam, wherein the material is characterized by a thermal conductivity of less than or about 0.5 W/m.Math.K.
However, Lim teach a battery module comprising a plurality of battery cells 10, wherein the battery cells 10 comprising vents 13, and an insulating member 130 with openings 131 corresponding to the vents 13, wherein the insulating member 130 is formed between the cover 120 and the vents 13 of the battery cells 10 (Lim: Sections [0023]-[0027]; Figs. 1-3). 
Lim teaches the same material, therefor, lacking of any clear distinction between the claimed material and those disclosed by Lim, it would have expected for the material of Lim to have a thermal conductivity of less than or about 0.5 W/mK as claimed lacking unexpected result showing otherwise.
It would have been obvious as of the effective filing dated of the claimed invention to have modified Wang with the teaching above from Lim with the motivation of having a means such the insulating member 130 can be made of a heat resistant material to prevent a gas leak.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINGWEN R ZENG whose telephone number is (571)272-6649. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313) 446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        9/30/2022